 

HUMBOLDT

 

CAPITAL CORPORATION

 

#1800, 633 Sixth Avenue SW

 

Calgary, Alberta

 

T2P 2Y5 Canada

 [img1.jpg]


 

 

August 5, 2008

 

 

California Oil & Gas Corp.

#2000, 633 Sixth Avenue SW

Calgary, AB T2P 2Y5

 

Attention: John McLeod

 

Dear Mr. McLeod:

 

Re: Loan Agreement

 

Subject to the following conditions, Humboldt Capital Corporation (“Humboldt”)
agrees to loan California Oil & Gas Corp. (“COGC”) two hundred and fifty
thousand dollars ($250,000.00) U.S.

 

Upon receipt of the Loan, COGC will issue to Humboldt 500,000 fully paid Common
Shares of COGC at no additional cost to Humboldt.

 

The Loan will be due and payable on September 30, 2008 together with interest
from the date of the advance to September 30, 2008 at a rate of 10% per annum.

 

John McLeod will provide Humboldt with a personal guarantee in the amount of
$250,000. If COGC does not honor its undertakings in this agreement, John McLeod
will repay Humboldt the amount advanced plus interest outstanding.

 

This agreement is subject to all necessary regulatory approvals.

 

Agreed to this 5 day of August, 2008.

 

 

/s/ signed

 

/s/ John McLeod

Humboldt Capital Corporation
#1800, 633 Sixth Avenue SW
Calgary, AB T2P 2V5

 

California Oil & Gas Corp.
#2000, 633 Sixth Avenue SW
Calgary, AB T2P 2V5

 

 

 

 

 

 

/s/ John McLeod

 

 

John McLeod
#2000, 633 Sixth Avenue SW
Calgary, AB T2P 2V5

 

 

 

 

 

CW2074273.1

 

 

 